Citation Nr: 1234926	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  08-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for pes planus from September 11, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing was held in January 2010 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board previously remanded the Veteran's claim in June 2010 for additional development.  In October 2011, the Board granted a 30 percent rating for pes planus prior to September 11, 2010, but denied a rating in excess of 10 percent thereafter.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2012 Joint Motion for Remand (JMR) filed by the parties, the Court vacated the portion of the decision that denied a rating in excess of 10 percent after September 11, 2010, and remanded that issue back to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in September 2010.  During the examination, he reported experiencing flare-ups of his condition about once per month for a period of two or three days that involved pain, swelling, and stiffness while standing, walking and at rest.

The April 2012 JMR noted that the Board did not discuss the potential impact of these flare-ups when it evaluated the assigned rating for the Veteran's pes planus in its October 2011 decision.  The parties noted in the JMR that a remand was necessary because when there is a history of remission and reoccurrence of a condition, the Board is obligated to evaluate a condition during an active, rather than inactive phase.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board observes that in Ardison, the Court held that where fluctuating conditions escape detection on examination, VA must conduct an examination during the active stage of the disease.  The disability in that case involved the skin and thus would likely have predictable periods or seasons during which heightened symptoms could be expected.  The Board notes further, that in Voerth v. West, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  A flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Voerth, at 123.

However, in light of Ardison and the instructions of the JMR as well as the reported monthly flare-ups of his service-connected foot disability, the Board finds that an additional examination is warranted for the Veteran's service-connected pes planus.  To the extent possible, the examination should be scheduled during a flare-up of the Veteran's condition.  The Veteran should also be notified that he may seek outpatient treatment for his pes planus during a flare-up, or take other measures to document the severity of his pes planus during a flare-up.  He may then submit those records to VA in support of his claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the Veteran that he may seek treatment for his pes planus condition during a flare-up, or take other measures as necessary, in order to document the severity of his pes planus during a heightened or "active" phase.  He may then submit such records or documentation in support of his claim for an increased rating.

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the current level of impairment resulting from his service-connected bilateral pes planus.  All necessary tests should be conducted.

To the extent possible, schedule this examination during an "active" phase or flare-up of the Veteran's pes planus, so as to get an accurate picture of its severity.  The examining facility must be fully informed of this requirement in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.

The examiner should comment on the presence and extent of any marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indications of swelling on use; characteristic callosities; or, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


